DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
The Amendment After Final filed November 2, 2021 has been entered.
All of the previously made objections and rejections have been withdrawn in view of Applicant’s claim amendments and arguments in the Amendment After Final filed November 2, 2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey Goehring (Reg. No. 52,948) on December 14, 2021.
The application has been amended as follows:
In the claims: 



Allowable Subject Matter
The following claims are allowed: 75, 77-79, 81-83, 89-90 and 94.
Independent claim 75 is directed to a method of generating individual particles each 
from a single nucleic acid molecule in an aqueous microdroplet, wherein each particle comprises nucleic acid(s), pyrophosphate(s) and metal ions, comprising, in part, providing one or more nucleic acid templates and reaction ingredients, and incubating the microdroplets to allow for nucleic acid amplification and droplet formation.

The closest prior art is Danilevich1 (New insight into formation of DNA-containing 
microparticles during PCR: the scaffolding role of magnesium pyrophosphate crystals, Journal of Biomolecular Structure and Dynamics, DOI: 10.1080/07391102.2015.1040842, 1-15, 2015; hereinafter, “Danilevich 2015”), Danilevich2 (Microparticles from Condensed DNA Formed in the Process of Polymerase Chain Reaction, Russian Journal of Bioorganic Chemistry, 35(2): 207-218, 2009; hereinafter, “Danilevich 2009”), and Shopsowitz3 (RNAi-Microsponges Form through Small, 10(8): 1623-1633, 2013).

	Danilevich 2015 is directed to the formation of DNA-containing microparticles, and teaches that the structure of such microparticles is governed by the feature of the Mg-pyrophosphate to form supramolecular particles during thermal cycling. Danilevich 2009 is directed to DNA microparticle formation in the course of PCR, and teaches the significance of the presence of Mg+2 cations for the formation of microparticles, and for their stabilization once formed. Shopsowitz teaches that RNA and inorganic pyrophosphate can self-assemble to form microsponge structures.
	However, none of Danilevich 2015, Danilevich 2009 or Shopsowitz, considered alone or in combination, teach or suggest, at least, that the claimed particles can be generated from single nucleic acid molecule templates. Therefore, the claims are free of the art.
	In addition, all of the outstanding objections and 35 USC § 112 rejections of record have been withdrawn.

Conclusion
Claims 75, 77-79, 81-83, 89-90 and 94 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 Danilevich 2015 was cited in the Information Disclosure Statement submitted September 17, 2018.
        2 Danilevich 2009 was cited in the PTO-892 Notice of References Cited mailed October 2, 2020.
        3 Shopsowitz was cited in the Information Disclosure Statement submitted September 17, 2018.